ORDER

PER CURIAM.
Gregory Hubbard was convicted of assault in the first degree, attempted forcible rape, and two counts of armed criminal action, resisting lawful detention, and unlawful use of a weapon. This appeal concerns only the conviction concerning the unlawful use of a weapon which occurred in his attempted escape from the police. The trial court overruled his motion for judgment of acquittal and found him guilty and sentenced him to four years for unlawful use of a weapon. This court finds the evidence favorable to the result; and, therefore, the judgment is affirmed. Rule 30.25(b).